IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :                        NO. 700
                                     :
         ORDER AMENDING RULES        :                        CIVIL PROCEDURAL RULES
         401 AND 1008 OF THE         :
         PENNSYLVANIA RULES OF CIVIL :                        DOCKET
         PROCEDURE                   :
                                     :




                                                ORDER


PER CURIAM

       AND NOW, this 18th day of December, 2019, upon the recommendation of the
Civil Procedural Rules Committee; the proposal having been published for public
comment at 48 Pa.B. 4959 (August 18, 2018):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 401 and 1008 of the Pennsylvania Rules of Civil Procedure are amended in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective April 1, 2020.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.